DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Responsive to the applicant’s amendments, the previous rejections have been removed.

Allowable Subject Matter
Claims 5 and 15 are cancelled.
Claims 1-4, 6-14, and 16-20, are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jodie Spade (Reg. # 70,079) on 2/3/2022/1:11PM MST.



Claim 1. (Currently Amended) A method, comprising: receiving, at a digital assistant of an information handling device, a query from a user comprising at least two response portions; identifying, from the query, for each of the at least two response portions, a starting point for a path of research for the digital assistant, each of the paths of research being associated with an explicit processor thread; determining, from the at least two paths of research, responses for the at least two response portions, wherein the determining comprises separately processing each of the at least two response portions using the explicit processor thread corresponding to the response portion; and providing a response to the user comprising the responses, wherein the providing the response comprises providing a fluid response incorporating the responses for the at least two response portions, wherein the fluid response is generated utilizing natural language and machine learning techniques.
 
Claim 11. (Currently Amended) An information handling device, comprising: a processor; a memory device that stores instructions executable by the processor to: receive, at a digital assistant of an information handling device, a query from a user comprising at least two response portions; identify, from the query, for each of the at least two response portions, a starting point for a path of research for the digital assistant, each of the paths of research being associated with an explicit processor thread; determine, from the at least two paths of research, responses for the at least two response 
 
Claim 20. (Currently Amended) A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: code that receives, at a digital assistant of an information handling device, a query from a user comprising at least two response portions; code that identifies, from the query, for each of the at least two response portions, a starting point for a path of research for the digital assistant, each of the paths of research being associated with an explicit processor thread; code that determines, from the at least two paths of research, responses for the at least two response portions, wherein the determining comprises separately processing each of the at least two response portions using the explicit processor thread corresponding to the response portion; and code that provides a response to the user comprising the responses, wherein the providing the response comprises providing a fluid response incorporating the responses for the at least two response portions, wherein the fluid response is generated utilizing natural language and machine learning techniques.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a thorough session of searching and examining, the examiner was unable to find any art that could be combined with the prior art to teach, identifying, from the query, for each of the at least two response portions a starting point for a path of research for the digital assistant, each of the paths of research being associated with an explicit processor thread.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method of the prior art to incorporate the features of identifying, from the query, for each of the at least two response portions a starting point for a path of research for the digital assistant, each of the paths of research being associated with an explicit processor thread, as recited in the context of claims 1, 11, and 20, in combination with the other elements recited.  Accordingly, the examiner has determined that the improvement made by the applicant is deemed to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145